DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic member, being part of the pressure member positioned in the arm of the cassette, where the elastic member comprises a first elastic member and a second elastic member positioned at a position diametrically opposite to the first elastic member with respect to an axis of the tape roll must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The pressure member, as defined by claim 1, is positioned in the arm of the cassette.  Later, in claim 10, the pressure member, which as defined by claim 8, contains the elastic member, comprises a first elastic member and a second elastic member positioned at a position 
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As stated above in the 112 (b) rejection, elements 700A and B, as defined by the specification and depicted in Fig. 12, are the first and second elastic members.  As clearly depicted in Fig. 12, they are not located in the arm of the cassette.  Claim 10 appears to be defining an embodiment not supported by applicant’s specification and drawings, rendering the claim unsupported.
Based on the 112(a) and (b) rejections, the examiner is unable to apply art to the claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim(s) 1-3, 6, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagao et al. (5,188,469).

	With respect to claim 1, Nagao et al. teaches a tape cassette (1) used for a printer (Col. 2 lines 29-35) including a thermal head (23) and a cassette holder (Col. 2 lines 36-51) to which the tape cassette (1) is attachable, the tape cassette (1) comprising; a tape roll (a roll of tape 3, Fig. 1) formed by winding a tape (3), the tape (3) having a width defining a widthwise direction (i.e. a width direction of the tape in the case width direction); a casing (19) accommodating therein the tape roll (the roll of tape 3), a tape conveying passage (defined by a restricting pathway, Col. 2 lines 44-51, of the tape 3 as it travels through the cassette 1) being defined in the casing (1); a regulation guide (29) positioned at the tape conveying passage (Col. 2 lines 44-51) to restrict displacement of the tape (3) in the widthwise direction (Col. 2 lines 44-5); and a pressure member (27) positioned upstream of the regulation guide (29) in a conveying direction of the tape (as seen in Fig. 2) and along the tape conveying passage (i.e. the passage defined by the travel path of the tape within the cassette 1), the pressure member (27) being in contact with the tape (3, as seen in Fig. 2) in a contacting direction to apply pressing force to the tape (3) in the contacting direction (Col. 2 lines 47-51).

	With respect to claim 2, Nagao et al. teaches the tape cassette (1) wherein the casing (1) has a recessed portion (25) in which the thermal head (23) is inserted upon attachment of the tape cassette (1) to the cassette holder (i.e. when mounted within the printer), wherein the tape cassette (1) further comprises an arm portion (as labeled below in the examiner provided figure) 

[AltContent: arrow][AltContent: textbox (Tangential line)][AltContent: connector][AltContent: oval][AltContent: textbox (Arm portion)][AltContent: arrow]
    PNG
    media_image1.png
    365
    629
    media_image1.png
    Greyscale




Note: the type of tape, i.e. fabric, reads as an intended use limitation, as the type of tape fed through the cassette does not define the structure of the cassette but rather reads as how the cassette is intended to be used; the structure of Nagao et al. is capable of feeding a fabric tape, insofar as what is structurally recited.

With respect to claim 6, Nagao et al. teaches the tape cassette (1) wherein the pressure member (27) has one end, and wherein the tape cassette (1) further comprises a second wall (33) positioned in the arm portion (as labeled above in the examiner provided figure) at a position downstream of the one end of the pressure member (27) in the conveying direction to prevent (as the second wall spring provides tension in the guide plates 27 and 29, aiding in keeping them from slipping out of position while providing tension in the tape as it is conveyed) the pressure 

With respect to claim 13, Nagao et al. teaches the tape cassette (1) wherein the tape  (3) is (cable of being) a fabric tape (as the tape type does not further define the cassette over the prior art, as the type of tape reads as an intended use limitation and does not affect the operation of cassette).

With respect to claim 14, Nagao et al. teaches the tape cassette (1) wherein the tape printer includes a platen roller (35) facing the thermal head (23) when the tape cassette (1) is attached to the cassette holder (as seen in Fig. 1), and wherein the tape conveying passage (i.e. the passage way in which the tape travels within the cassette) is bent at the platen roller(i.e. curves around the platen roller 35) and at the regulation guide (29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (5,188,469) in view of Takahashi et al. (WO 03/080350A1).

With respect to claim 4, Nagao et al. teaches all that is claimed in the above rejection of claim 3, but remains silent regarding the first wall includes two protrusions, and wherein the pressure member contacts the tape at a position between the two protrusions.
Takahashi et al. teaches a similar cassette having a first wall (a wall of 3) includes two protrusions (50/51), and wherein a pressure member (19) contacts a tape (4) at a position between the two protrusions (50/51).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the first wall of Nagao et al. to include the two protrusions of Takahashi such that the pressure member taught by Nagao et al. contacts the tape between the protrusions because such a modification ensures lateral positioning of the tape, thereby preventing lateral variations during printing (abstract of Takahashi).

With respect to claim 7, Nagao et al. teaches all that is claimed in the above rejection of claim 2 but remains silent regarding wherein the pressure member comprises a resin film positioned between the tape roll and the casing, and in pressure contact with a widthwise edge of the tape (so as to restrict the tape in the widthwise direction by contacting an edge of the tape as it is conveyed).
Takahashi et al. teaches a similar cassette having a pressure member (19) comprises a resin film (forming protrusions 50 and 51) positioned between a tape roll (6) and a casing (2), 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the pressure member of Nagao et al. to include the resin film forming two protrusions of Takahashi such that the pressure member taught by Nagao et al. contacts the tape in the widthwise direction because such a modification ensures lateral positioning of the tape, thereby preventing lateral variations during printing (abstract of Takahashi).

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (5,188,469) in view of NISHIHARA et al. (EP 3434493).

With respect to claim 5, Nagao et al. teaches all that is claimed in the above rejection of claim 2 but remains silent regarding the pressure member is a resilient resin film set in the arm portion in a forcibly resiliently deformed state, the resilient resin film having a resilient restoration force to contact and press against the tape.
NISHIHARA et al. teaches a similar pressure member being a resilient resin film (i.e. a leaf spring) set in an arm portion in a forcibly resiliently deformed state [0057], the resilient resin film (52) having a resilient restoration force to contact and press against the tape (against a wall 51).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the pressure member of Nagao et al. such that the member is a 

With respect to claim 7, Nagao et al. teaches all that is claimed in the above rejection of claim 2 but remains silent regarding wherein the pressure member comprises a resin film positioned between the tape roll and the casing, and in pressure contact with a widthwise edge of the tape.
NISHIHARA et al. teaches a similar pressure member comprising a resin film (i.e. a leaf spring [0057]) positioned between a tape roll (40) and a casing (31), and in pressure contact with a widthwise edge of the tape.
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the pressure member of Nagao et al. such that the member is a leaf spring as taught by NISHIHARA et al. because NISHIHARA et al. teaches such a modification improves the running stability of the tape during conveyance [0058].

Claims 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (5,188,469) in view of NISHIHARA et al. (EP 3434493), as applied to claim 7, further in view of HATTORI et al. (EP 0322919).

With respect to claim 8, Nagao et al. teaches all that is claimed in the above rejection of claim 2 but remains silent regarding wherein the pressure member further comprises an elastic member positioned between the resin film and the casing to elastically urge the resin film in the contacting direction toward the widthwise edge of the tape.

It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the pressure member of Nagao et al. to include the elastic features of HATTORI et al. because such a modification provides universal tension of tapes being conveyed within the cassette without being adversely affected by fluctuations in tape thicknesses, Col. 4 lines 8-15.

With respect to claim 9, Nagao et al. as modified teaches the elastic member (152 of HATTORI et al. and is capable of being) adhesively fixed to a surface (i.e. a surface that supports the modified pressure member of Nagao et al. as modified) of the casing, the surface facing the resin film (of the leaf spring as modified).

With respect to claim 11, Nagao et al. as modified teaches the tape roll (3) has a feed-out portion (41 of Nagao et al.) at which the tape (3) is fed out from the tape roll toward the tape conveying passage (i.e. defined by the travel path of the tape), and wherein the elastic member (152 of HATTORI et al.) presses against at least a portion of the resin film (i.e. the leaf spring) at a position corresponding to the feed-out portion (41).

With respect to claim 12, Nagao et al. as modified teaches wherein the elastic member (152 of HATTORI et al.) presses against at least a portion of the resin film (leaf spring of Nagao .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hefti et al. (4,502,801) which teaches a cassette having elastic members for biasing a tape as it travels within the cassette.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853